

EXHIBIT 10.6


MELLANOX TECHNOLOGIES, LTD.


THIRD AMENDED AND RESTATED GLOBAL SHARE INCENTIVE PLAN (2006)
PERFORMANCE SHARE UNIT AWARD GRANT NOTICE AND
PERFORMANCE SHARE UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN THE UNITED STATES
Mellanox Technologies, Ltd., a corporation organized under the laws of the State
of Israel (the “Company”), pursuant to its Third Amended and Restated Global
Share Incentive Plan (2006) and the appendix thereto setting forth the
additional terms applicable to Participants who are U.S. Taxpayers (collectively
referred to as the “Plan,” except where the context otherwise requires), hereby
grants to the individual listed below (the “Participant”), an award (the
“Award”) of performance share units (“Performance Share Units” or “PSUs”). Each
PSU represents the right to receive [ ˜ ] unrestricted, fully transferable
ordinary shares of the Company (each a “Share,” collectively “Shares”) upon
vesting. This Award is subject to all of the terms and conditions as set forth
herein, in the Performance Share Unit Award Agreement attached hereto as Exhibit
A (the “Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Agreement.
Participant’s Name:
[ ˜ ]
PSU Number:
[ ˜ ]
Grant Date:
[ ˜ ]
Target Number of PSUs:
[ ˜ ]
Vesting Commencement Date:
[ ˜ ]
Performance Period:
[ ˜ ]
Performance Goals:
[ ˜ ]
Termination of Employment:
Except as otherwise set forth in the Agreement, the Participant shall forfeit
all Performance Shares upon the Participant’s Termination of Employment prior to
the Measurement Date (as defined in the Agreement).

By his or her acceptance of the Award through the Company’s online acceptance
procedure (or by his or her signature and the signature of the Company’s
representative below), the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety and
fully understands all provisions of this Grant Notice, the Agreement and the
Plan. The Participant also agrees that the Company, in its sole discretion, may
satisfy any applicable tax withholding obligations in accordance with Section
2.6 of the Agreement by (i) withholding Shares otherwise issuable to the
Participant upon vesting of the PSUs, (ii) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable or issued to the
Participant upon vesting of the PSUs and submit the proceeds of such sale to the
Company, or (iii) using any other method permitted by Section 2.6 of the
Agreement or the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or relating to the PSUs.







--------------------------------------------------------------------------------




If the Participant does not accept or decline the Award before the vesting date
of the grant stated above or by such other date that may be communicated to the
Participant by the Company, the Company will accept the Award on the
Participant’s behalf and the Participant will be deemed to have accepted the
terms and conditions of the Award set forth in the Plan, the Agreement and this
Grant Notice. If the Participant declines the Award, the Award will be cancelled
and no benefits from the Award nor any compensation or benefits in lieu of the
Award will be provided to the Participant.
MELLANOX TECHNOLOGIES, LTD.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
__________________________
 
 
Address:
            
Address:
            
 
            
 
            


















--------------------------------------------------------------------------------






EXHIBIT A
TO PERFORMANCE SHARE UNIT AWARD GRANT NOTICE
PERFORMANCE SHARE UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN THE UNITED STATES
Pursuant to the Performance Share Unit Award Grant Notice (the “Grant Notice”)
and this Performance Share Unit Award Agreement (the “Agreement”), Mellanox
Technologies, Ltd., a corporation organized under the laws of the State of
Israel (the “Company”), has granted to the Participant an award (the “Award”) of
performance share units (“Performance Share Units” or “PSUs”) under the
Company’s Third Amended and Restated Global Share Incentive Plan (2006) and the
appendix thereto setting forth the additional terms applicable to Participants
who are U.S. Taxpayers (collectively referred to herein as the “Plan,” unless
context otherwise requires).
ARTICLE I
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice, as applicable.
(a)     “Cause” means that, in the reasonable determination of the [Board, IN
THE CASE OF THE CHIEF EXECUTIVE OFFICER][Chief Executive Officer, IN THE CASE OF
OTHER EMPLOYEES], the Participant:
(i)     has committed an act of fraud or embezzlement or has intentionally
committed some other illegal act that has a material adverse impact on the
Company or any successor or parent or subsidiary thereof;
(ii)     has been convicted of, or entered a plea of “guilty” or “no contest”
to, a felony which causes or may reasonably be expected to cause substantial
economic injury to or substantial injury to the reputation of the Company or any
subsidiary or affiliate of the Company;
(iii)     has made any unauthorized use or disclosure of confidential
information or trade secrets of the Company or any successor or parent or
subsidiary thereof that has a material adverse impact on any such entity;
(iv)     has committed any other intentional misconduct that has a material
adverse impact on the Company or any successor or parent or subsidiary thereof,
or
(v)     has intentionally refused or intentionally failed to act in accordance
with any lawful and proper direction or order of the Board or the appropriate
individual to whom Participant reports, provided such direction is not
materially inconsistent with Participant’s customary duties and
responsibilities.









--------------------------------------------------------------------------------





(b)     “Constructive Termination” means that Participant voluntarily terminates
Participant’s employment with the Company after any of the following are
undertaken without Participant’s express written consent:
(i)     the removal of or a material reduction in the nature or scope of
Participant’s responsibilities, or the assignment to Participant of duties that
are materially inconsistent with Participant’s position other than a change in
reporting relationship;
(ii)     a change in Participant’s direct reporting relationship so that
Participant no longer reports directly to the [ ˜ ];
(iii)     a material reduction in Participant’s base salary or target annual
bonus opportunity, unless the base salaries and target bonus opportunities of
all other Participants are similarly reduced; or
(iv)    a relocation of Participant’s place of employment that increases
Participant’s one-way commute by more than thirty (30) miles from such
Participant’s place of employment as of immediately prior to such relocation.
The termination of Participant’s employment as a result of Participant’s death
or disability shall not be deemed to be a Constructive Termination.
Notwithstanding the foregoing, a resignation shall not constitute a
“Constructive Termination” unless the event or condition giving rise to such
resignation continues more than thirty (30) days following Executive’s written
notice of such condition provided to the Company within ninety (90) days of the
first occurrence of such event or condition and such resignation is effective
within thirty (30) days following the end of such notice period.
(c)     “Covered Termination” means an Involuntary Termination Without Cause or
a Constructive Termination, in each case, which occurs within 12 months
following a Change in Control.
(d)     “Involuntary Termination Without Cause” means Participant’s dismissal or
discharge by the Company other than for Cause. The termination of Participant’s
employment as a result of Participant’s death or disability shall not be deemed
to be an Involuntary Termination Without Cause.
(e)     “Termination of Consultancy” shall mean the time when the engagement of
the Participant as a Consultant to the Company or any affiliate thereof is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding: (i)
terminations where there is a simultaneous employment or continuing employment
of the Participant by the Company or any affiliate thereof, and (ii)
terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any affiliate thereof. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
affiliate thereof has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
(f)    “Termination of Directorship” shall mean the time when the Participant,
if he or she is or becomes a Non-Employee Director, ceases to be a member of the
Board of Directors for any reason, including, but not by way of limitation, a
termination by resignation, failure of shareholders to approve appointment,
failure to be elected, death or retirement. The Board of Directors, in its sole
and absolute







--------------------------------------------------------------------------------





discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.
(g)    “Termination of Employment” shall mean the time when the
employee-employer relationship between the Participant and the Company or any
affiliate thereof is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding: (i) terminations
where there is a simultaneous reemployment or continuing employment of the
Participant by the Company or any affiliate thereof, (ii) terminations where
there is a simultaneous establishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company or any affiliate
thereof, and (iii) terminations where the Participant simultaneously becomes a
Non-Employee Director, whether by appointment or election; for avoidance of
doubt, the Participant will participate in the Plan as an employee until the
Participant’s appointment to the Board of Directors is approved by the Company’s
shareholders. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Employment.
(h)    “Termination of Services” shall mean the Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Performance Share Unit shall constitute a non-voting unit
of measurement which is deemed for bookkeeping purposes to be equivalent to up
to [ ˜ ] Shares (subject to adjustment as provided in Section 11.1 of the Plan)
solely for purposes of the Plan and this Agreement. The Performance Share Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Performance Share Units vest
pursuant to Section 2.3 hereof. The Performance Share Units shall not be treated
as property or as a trust fund of any kind.
1.3    Incorporation of Terms of Plan. The PSUs are subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF PERFORMANCE SHARE UNITS
2.1    Grant of PSUs. Effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company grants to the Participant the Award as
set forth in the Grant Notice.
2.2    Company’s Obligation to Pay. Each PSU constitutes the right to receive up
to [ ˜ ] Shares upon vesting, as determined in accordance with Section 2.3
below. Unless and until the PSUs will have vested in accordance with Article II
hereof, Participant will have no right to receive Shares under any such PSUs.
Prior to actual payment of any vested PSUs, such PSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
2.3    Vesting Schedule; Change in Control.
(a)    Subject to Section 2.3(b) hereof and any accelerated vesting provisions
in any Executive Severance Benefit Agreement, employment agreement or other
agreement between the Participant and the Company, the PSUs awarded by the Grant
Notice will vest and become non-forfeitable, and the number of Shares issuable
in respect of the PSUs, if any, will be determined, on the date (the
“Measurement







--------------------------------------------------------------------------------





Date”) on which the Administrator certifies the Company’s achievement of the
Performance Goals, which shall occur no later than ninety (90) days after the
end of the Performance Period, in accordance with the terms set forth on Exhibit
B attached hereto.
(b)    Notwithstanding Section 2.3(a), in the event of a Change in Control that
occurs following the beginning of the Performance Period and prior to [ ˜ ], the
number of Shares that shall become issuable upon the applicable vesting date (as
set forth below) in respect of such PSUs shall equal the greater of (i) the
Target Number of PSUs set forth in the Grant Notice and (ii) such number of
Shares determined based on the Company’s actual achievement of the Performance
Goals as of the Change in Control, with Relative TSR (as defined in Exhibit B)
determined using an Ending Average Market Value (as defined in Exhibit B) equal
to the price per Share paid to the holder thereof in accordance with the
definitive agreement governing the transaction constituting the Change in
Control (or in absence of such agreement, the closing price per Share on the
last trading day prior to the Change in Control):
(i) If the successor or surviving entity assumes the PSUs, such PSUs shall
remain outstanding and eligible to vest as of [ ˜ ] subject to the Participant’s
continued service with the Company or any affiliate through such date; provided
that in the event of an earlier Covered Termination of Participant’s employment,
the PSUs shall vest in full upon such termination; and
(ii) If the successor or surviving entity does not assume the PSUs, the PSUs
shall vest in full upon such Change in Control.


2.4    Forfeiture, Termination and Cancellation upon Termination of Services.
Subject to Section 2.3(b), upon the Participant’s Termination of Services for
any or no reason, the then-unvested PSUs subject to this Agreement will be
automatically forfeited, terminated and cancelled as of such date without
payment of any consideration by the Company, and the Participant, or the
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder. For the avoidance of doubt, except as
otherwise provided by the Administrator, no PSUs shall vest following the
Participant’s Termination of Services.
2.5    Payment after Vesting. As soon as administratively practicable, and, in
any event, within sixty (60) days, following the vesting of any Performance
Share Units pursuant to Section 2.3 or Section 3.2, the Company shall deliver to
the Participant a number of Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion and in accordance with Section
2.3, unless such Performance Share Units terminate prior to the given vesting
date pursuant to Section 2.4. Notwithstanding the foregoing, in the event Shares
cannot be issued pursuant to Section 2.9(a), (b) or (c) hereof, then the Shares
shall be issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Shares can again be issued
in accordance with Sections 2.9(a), (b) and (c) hereof; provided, however, that
if the Participant is a U.S. federal taxpayer, any such delay shall apply only
to the extent permissible under Section 409A (as defined below).


2.6    Responsibility for Taxes.


(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for any or all income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to







--------------------------------------------------------------------------------





the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or payment of the PSUs, the issuance of
Shares, the subsequent sale of Shares and the receipt of any dividends; and (ii)
do not commit to and are under no obligation to structure the terms of the PSUs
or any aspect of the PSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make arrangements satisfactory to the Company and/or the
Employer to fulfill all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations for all
Tax-Related Items by one or a combination of the following:


(i)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer;


(ii)requiring the Participant to tender a payment in cash, check or wire
transfer of the Tax-Related Items to the Company or the Employer;


(iii)withholding from proceeds of the sale of Shares acquired upon payment of
the PSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent);


(iv)withholding Shares to be issued upon payment of the PSUs (“net-share
settlement”); provided, however, that if the Participant is a Section 16 officer
of the Company under the Exchange Act, then applicable withholding obligations
for Tax-Related Items will be settled by withholding Shares in accordance with
this subsection (iv) or, alternatively, the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(iii) herein; and/or


(v)any other method of withholding determined by the Company and permitted by
applicable law.


(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or, to the extent permitted under the Plan, other applicable withholding
rates, including maximum applicable rates in the Participant’s jurisdiction(s)
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding Shares, for
purposes of calculating the Tax-Related Items and determining the number of
Shares that have been delivered in accordance with Section 2.5 above, the
Participant will be deemed to have been issued the full number of Shares subject
to the vested PSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.









--------------------------------------------------------------------------------





(d)The Company may refuse to deliver the Shares or the proceeds of the sale of
Shares, if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.


2.7    Section 409A. The PSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Participant is a U.S. federal taxpayer and the
Administrator determines that the PSUs (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify the Participant or any other
person for failure to do so) to adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate either for
the PSUs to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Notwithstanding the foregoing, the Company makes
no representation that the grant, vesting, or payment of the PSUs provided for
under this Agreement will be exempt from or compliant with Section 409A and the
Company will have no liability to the Participant or any other party if such
grant, vesting or payment of PSUs is not so exempt or compliant or for any
action taken by the Company with respect thereto.


2.8    Rights as Shareholder. The holder of the PSUs shall not be, nor have any
of the rights or privileges of, a shareholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the PSUs and
any Shares underlying the PSUs and deliverable hereunder unless and until such
Shares shall have been actually issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 11.1 of the Plan.


2.9    Conditions to Delivery of Shares. Subject to Section 19 of the Plan, the
Shares deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and non-assessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:


(a)    The admission of such Shares to listing on all stock exchanges on which
such Shares are then listed;


(b)    The completion of any registration or other qualification of such Shares
under any applicable law, rule or regulation, which the Administrator shall, in
its absolute discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any local, state,
federal or foreign governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;


(d)    The receipt by the Company or the Employer of any Tax-Related Items
required to be withheld by the Company or any affiliate thereof, as further
described in Section 2.6 hereof; and









--------------------------------------------------------------------------------





(e)    The lapse of such reasonable period of time following the vesting of any
Performance Share Units as the Administrator may from time to time establish for
reasons of administrative convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator shall not be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the PSUs.
3.2     Adjustments Upon Specified Events. Provided that the PSUs are not
“nonqualified deferred compensation” within the meaning of Section 409A, the
Administrator may accelerate payment and vesting of the Performance Share Units
in such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Shares contemplated by
Section 11.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such Shares), the Administrator shall make such adjustments the
Administrator deems appropriate in the number of Performance Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Performance Share Units. The Participant acknowledges that the PSUs are
subject to modification and termination in certain events as provided in this
Agreement and Articles 11 and 13 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of the Participant, this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the PSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, the
PSUs and the rights and privileges conferred hereby immediately will become null
and void. Notwithstanding anything herein to the contrary, this Section 3.3
shall not prevent transfers by will or applicable laws of descent and
distribution.
3.4    Binding Agreement. Subject to the limitation on the transferability of
the PSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at Corporate_Secretary@mellanox.com or the address given beneath the
signature of Company’s authorized officer on the Grant Notice, and any notice to
be given to the Participant shall be addressed to the Participant at the address
given beneath the Participant’s signature on the Grant Notice. By a notice given
pursuant to this Section 3.5, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the person entitled to the PSUs by written notice under this Section 3.5. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service or, in the event of Participants outside of the United States, when
deposited with an internationally recognized courier service with proof of such
deposit.







--------------------------------------------------------------------------------





3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law; Severability. The laws of the State of Israel shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflict of laws. The Participant may only exercise his or her
rights in respect of the Plan, this Agreement and these PSUs to the extent that
it would be lawful to do so, and the Company would not, in connection with this
Agreement, be in breach of the laws of any jurisdiction to which the Participant
may be subject. The Participant shall be solely responsible to seek advice as to
the laws of any jurisdiction to which he or she may be subject, and
participation in the Plan by the Participant shall be on the basis of a warranty
by the Participant that the Participant may lawfully so participate without the
Participant being in breach of the laws of any such jurisdiction. In addition,
the provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the U.S. Securities and Exchange Commission
thereunder, any jurisdiction in which the Participant may be subject and state
securities laws and regulations, provided, however, that the Company is under no
obligation to register or qualify the Shares with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the PSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, however, that, except as may otherwise be provided by the Plan and
this Agreement, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the PSUs in any material way without the prior
written consent of the Participant.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Sections 3.2 and 3.3 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the PSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.12    Not a Contract of Employment. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continue in the employ or service
of the Company or any affiliate thereof or be interpreted as forming or amending
an employment or service contract with the Company or any affiliate thereof and
shall not interfere with or restrict in any way the rights of the Company and
its affiliates, which







--------------------------------------------------------------------------------





rights are hereby expressly reserved, to discharge or terminate the services of
the Participant at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company or an affiliate thereof and the Participant.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof.
3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the PSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to PSUs, as and when payable hereunder.


3.15    Data Privacy.
(a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Share Units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
E*Trade Corporate Financial Services, Inc. and its affiliated companies
(“E*Trade”), an independent service provider based in the United States, which
is assisting the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. The
Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)International Data Transfers. The Company and its service providers are based
in Israel and the United States. The Participant’s country or jurisdiction may
have different data privacy laws and protections than Israel and the United
States. For example, the European Commission has issued a limited adequacy
finding with respect to the United States that applies only to the extent
companies register for the EU-U.S. Privacy Shield program. The Company's legal
basis, where required, for the transfer of Data is Participant’s consent.
(d)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment and career with the Employer will not be affected; the
only







--------------------------------------------------------------------------------





consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant this Award or other awards to the Participant
or administer or maintain such awards.
By accepting the Award and indicating consent via the Company’s online
acceptance procedure, the Participant is declaring that he or she agrees with
the data processing practices described herein and consents to the collection,
processing and use of Data by the Company and the transfer of Data to the
recipients mentioned above, including recipients located in countries which do
not adduce an adequate level of protection from a European (or other non-U.S.)
data protection law perspective, for the purposes described above.
Finally, the Participant understands that the Company may rely on a different
legal basis for the processing or transfer of Data in the future and/or request
that the Participant provide another data privacy consent form. If applicable
and upon request of the Company, the Participant agrees to provide an executed
acknowledgement or data privacy consent form to the Employer or the Company (or
any other acknowledgements, agreements or consents that may be required by the
Employer or the Company) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgement,
agreement or consent requested by the Company and/or the Employer.
3.16    Insider Trading Restrictions / Market Abuse Laws. The Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including, but not limited to, the United States and the
Participant’s country, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., PSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. Neither
the Company nor any affiliate thereof will be responsible for such restrictions
or liable for the failure on the Participant’s part to know and abide by such
restrictions. The Participant should consult with his or her own personal legal
advisers to ensure compliance with applicable laws.
3.17    Foreign Asset / Account and Exchange Control Requirements. Depending on
the Participant’s country, the Participant may be subject to foreign
asset/account and/or exchange control reporting or other requirements which may
affect the Participant’s ability to acquire or hold PSUs or Shares under the
Plan or cash received from participating in the Plan in a brokerage or bank
account outside the Participant’s country. The Participant may be required to
report such PSUs, Shares, accounts, assets or transactions to the tax or other
authorities in his or her country and/or repatriate funds received in connection
with the Plan to the Participant's country within a certain time period or
according to certain procedures. The Participant acknowledges that it is his or
her responsibility to comply with any applicable requirements, and that the
Participant should consult his or her own personal tax and legal advisors to
ensure compliance with applicable laws.
3.18    Electronic Delivery, Acceptance and Participation. The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means and the Participant hereby
consents to receive such documents by electronic delivery. The Participant
agrees that his or her electronic acceptance of the Award through the Company's
online acceptance procedure constitutes his or her acceptance of the Award and
further agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.







--------------------------------------------------------------------------------





3.19    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
3.20    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.





